Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-33, 37, 38, 42-47 and 56-66 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 5,362,366 to de Nora and US 3,215,615 to Ransley, as previously presented.
The closest prior art made of record fails to teach or suggest a cathode structure having a sloped surface, configured to fit along a floor of an electrolysis cell and comprising a support member having a first wall and an opposing second wall; and at least two cathode plates attached to the support member; wherein a first cathode plate is attached to the first wall of the support member and a second cathode plate is attached to the second wall of the support member.
The current invention enables molten aluminum production on the surface of the cathode structures with combined draining of the molten aluminum to a collection area.
There was not found a teaching in the prior art suggesting modification of the conventional cathode structures in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794